                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        RAJA KANNAN,                                     Case No. 17-cv-07305-EJD (VKD)
                                                          Plaintiff,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                        PLAINTIFF’S PRIVILEGE LOG
                                  10

                                  11        APPLE INC.,                                      Re: Dkt. No. 152
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            The parties ask the Court to resolve a dispute regarding the adequacy of plaintiff Raja

                                  14   Kannan’s privilege log. Dkt. No. 152. The Court directed Mr. Kannan to submit the documents

                                  15   corresponding to entries #1-20 for in camera review. Dkt. No. 154. Mr. Kannan instead

                                  16   submitted the documents corresponding to entries #1-2, 4-15, 17-23, and 25.1

                                  17            For the following reasons, the Court concludes that Mr. Kannan has substantiated his

                                  18   claims of attorney-client privilege or work product protection as to the documents submitted for in

                                  19   camera review corresponding to entries #1-2, 4-15, 17-20, and his claim of spousal privilege in

                                  20   entries #21-23 and 25 in his October 16, 2019 privilege log. Mr. Kannan has not substantiated his

                                  21   claims of privilege or protection for entries #3 and 16.

                                  22   I.       BACKGROUND
                                  23            Following this Court’s prior order finding his privilege log inadequate, Mr. Kannan served

                                  24   an amended privilege log on October 16, 2019. See Dkt. No. 120 at 4–5; Dkt. No. 152, Ex. C.

                                  25   Mr. Kannan contends that he has properly asserted claims of privilege and work product

                                  26
                                  27   1
                                         Mr. Kannan represents that he cannot locate copies of the documents corresponding to entry #3
                                  28   (see Dkt. No. 152-1 at ECF p.16), and he did not provide a copy of the document(s) corresponding
                                       to entry #16. The privilege log contains no entry #24.
                                   1   protection by providing a privilege log that meets the requirements of Rule 26(b)(5) of the Federal

                                   2   Rules of Civil Procedure, and that he should not be deemed to have waived any such privileges or

                                   3   protections. Apple contends that the privilege log does not meet the requirements of Rule

                                   4   26(b)(5), and therefore Mr. Kannan has not adequately asserted any privileges or protections. In

                                   5   addition, the parties dispute Mr. Kannan’s reliance on the work product doctrine with respect to

                                   6   certain materials that he prepared on his own in anticipation of litigation but without any direction

                                   7   or involvement of counsel.

                                   8   II.    LEGAL STANDARD
                                   9          The attorney-client privilege applies only where the communication concerns legal advice

                                  10   sought from an attorney in his or her capacity as a professional legal advisor, and where the

                                  11   communication is made in confidence, is intended to be maintained in confidence by the client,

                                  12   and is not disclosed or waived. United States v. Martin, 278 F.3d 988, 999–1000 (9th Cir. 2002)
Northern District of California
 United States District Court




                                  13   (citing 8 John H. Wigmore, Evidence § 2292, at 554 (McNaughton rev. 1961)). The privilege

                                  14   protects confidential disclosures made by a client to an attorney in order to obtain legal advice, as

                                  15   well as an attorney’s advice in response to such disclosures. United States v. Ruehle, 583 F.3d

                                  16   600, 607 (9th Cir. 2009) (citations and quotations omitted). However, not all communications

                                  17   with an attorney are privileged. Id. Because it impedes full and free discovery of the truth, the

                                  18   attorney-client privilege is strictly construed. Id.

                                  19          The party claiming the privilege has the burden to establish that it applies. Martin, 278

                                  20   F.3d at 999–1000. In particular, a party asserting privilege must “describe the nature of the

                                  21   documents . . . in a manner that, without revealing information itself privileged or protected, will

                                  22   enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A); see also Burlington N. &

                                  23   Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1148 (9th Cir. 2005)

                                  24   (explaining that a party claiming privilege must “provide sufficient information to enable other

                                  25   parties to evaluate the applicability of the claimed privilege or protection.”). Typically, this is

                                  26   done using a privilege log that identifies “(a) the attorney and client involved, (b) the nature of the

                                  27   document, (c) all persons or entities shown on the document to have received or sent the

                                  28   document, (d) all persons or entities known to have been furnished the document or informed of
                                                                                              2
                                   1   its substance, and (e) the date the document was generated, prepared, or dated.” In re Grand Jury

                                   2   Investigation, 974 F.2d 1068, 1071 (9th Cir. 1992). However, a party may substantiate a claim of

                                   3   privilege by other means. Apple Inc. v. Samsung Elecs. Co., 306 F.R.D. 234, 237 (N.D. Cal.

                                   4   2015) (“Briefs, declarations or other proof may establish the purpose of the communication or the

                                   5   specific role of the sender and each individual recipient.”).

                                   6          The work product doctrine protects from discovery materials that are prepared by or for a

                                   7   party or its representative in anticipation of litigation. Fed. R. Civ. P. 26(b)(3)). Typically, the

                                   8   doctrine provides qualified protection against discovery of the legal strategies and mental

                                   9   impressions of a party’s counsel. Hickman v. Taylor, 329 U.S. 495, 508–10 (1947); Upjohn Co. v.

                                  10   United States, 449 U.S. 383, 390–91 (1981). However, Rule 26(b)(3) extends the qualified work

                                  11   product protection to materials “prepared in anticipation of litigation or for trial by or for another

                                  12   party or its representative . . . .” Fed. R. Civ. P. 26(b)(3) (emphases added); see also Fed. R. Civ.
Northern District of California
 United States District Court




                                  13   P. 26(b)(3) advisory committee note to 1970 amendment; 8 Charles Alan Wright, Arthur R. Miller

                                  14   & Richard L. Marcus, Federal Practice and Procedure § 2024 (3d ed.) (“The 1970 amendment

                                  15   also extended the work product protection to documents and things prepared for litigation or trial

                                  16   by or for the adverse party itself or its agent. Prior to the adoption of Rule 26(b)(3), some cases

                                  17   had held that documents of this kind were not within the immunity, but the protection exists under

                                  18   the rule.”). Although courts regarding whether or to what extent the protection extends to

                                  19   materials prepared by a pro so litigant, compare McKenzie v. McNeil, No. 4:11CV45-RH/WCS,

                                  20   2012 WL 695108, at *1 (N.D. Fla. Mar. 1, 2012) (expressing skepticism about the extent to which

                                  21   a pro se plaintiff may assert work product protection) with Dessault Systemes v. Childress, No. 09-

                                  22   10534, 2013 WL 12181774, at *1 (E.D. Mich. Nov. 22, 2013) (acknowledging pro se litigant’s

                                  23   right to assert work product protection), this Court concludes that a party may assert work product

                                  24   protection regardless of whether he is represented by counsel, so long as the assertion meets the

                                  25   requirements of Rule 26(b)(3).

                                  26          The work product doctrine does not protect facts from disclosure. See, e.g., O’Toole v.

                                  27   City of Antioch, No. 11 CV 01502 PJH MEJ, 2015 WL 1848134, at *3 (N.D. Cal. Apr. 14, 2015);

                                  28   Hamilton v. RadioShack Corp., No. C 11-00888 LB, 2012 WL 2327191, at *4–5 (N.D. Cal. June
                                                                                          3
                                   1   18, 2012). The party asserting the protections of the doctrine bears the burden of showing that the

                                   2   documents at issue qualify for protection. Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d

                                   3   573, 577 (9th Cir. 1992). As with claims of attorney-client privilege, the party asserting work

                                   4   product protection must party “describe the nature of the documents . . . in a manner that, without

                                   5   revealing information itself privileged or protected, will enable other parties to assess the claim.”

                                   6   Fed. R. Civ. P. 26(b)(5)(A).

                                   7            The “marital communications” privilege protects private, confidential communications

                                   8   between spouses. United States v. Montgomery, 384 F.3d 1050, 1056 (9th Cir. 2004). The

                                   9   privilege must be construed narrowly. Id.

                                  10   III.     DISCUSSION
                                  11            Presumably, Mr. Kannan has provided for in camera review all of the responsive

                                  12   documents he is withholding on grounds of privilege: 22 documents. His privilege log, however,
Northern District of California
 United States District Court




                                  13   is not document-specific. For example, Exhibit 1 submitted in camera is an email exchange

                                  14   between Mr. Kannan and one prospective counsel dated October 12-13, 2016. This exhibit is

                                  15   presented in camera as corresponding to entry #1 in Mr. Kannan’s privilege log, which reads:

                                  16
                                              date       author        recipient                    description                    privilege
                                  17
                                                                                      Communications with specific
                                  18                                                  attorneys concerning potential
                                                                                      representation of Kannan and/or
                                  19                                  Specific        consulting on legal issues involved in
                                  20    2015                          potential       this litigation. These communications,
                                        approx.                       attorneys       to the extent now known, to Plaintiff,     Attorney
                                  21    November                      who would       are individually listed below. Failure     client
                                        through                       possibly        to list is not a waiver as to any item     privilege,
                                  22    August                        represent       which may fall in this category. Not       work
                                  23    2018     R Kannan             Kannan          saved to Apple laptop.                     product

                                  24   This is not an accurate description of the document submitted for in camera review.
                                  25            Mr. Kannan’s privilege log appears to misrepresent the documents Mr. Kannan is
                                  26   withholding because it does not accurately describe those documents with the specificity Rule
                                  27   26(b)(5) requires. The Court previously ordered Mr. Kannan’s counsel to personally review and
                                  28   assess each document for which a privilege or protection is asserted before making a claim of
                                                                                         4
                                   1   privilege or protection. See Dkt. No. 120 at 4–5. The Court expected that that review would

                                   2   result in a revised, document-specific privilege log, or at the very least that Mr. Kannan would

                                   3   provide an explanation for why preparation of a document-specific log would be unduly

                                   4   burdensome. Given the non-specific nature of most of the entries on the privilege log, the Court

                                   5   has undertaken an in camera review of all documents Mr. Kannan says he has withheld on grounds

                                   6   of privilege or some other protection.

                                   7           Based on that review, the Court orders as follows:

                                   8           Several of the documents associated with entries on Mr. Kannan’s privilege log are

                                   9   communications and other documents that reflect his efforts to obtain counsel in this matter.

                                  10   These documents are protected from disclosure by the attorney-client privilege and correspond to

                                  11   entries #1, 2, 4, 5, 9, 10, 12, 18, 20.

                                  12           Several of the documents associated with entries on Mr. Kannan’s privilege log are
Northern District of California
 United States District Court




                                  13   documents he prepared himself in anticipation of litigation. These documents are protected from

                                  14   disclosure by the work product doctrine, as Apple has made no showing that it has a substantial

                                  15   need for these documents: entries #5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 19, 20.

                                  16           Mr. Kannan asserts “spousal privilege” with respect to entries #21, 22, 23 and 25. The

                                  17   privilege log descriptions for these entries are more specific than others on the log, providing

                                  18   reasonable notice to Apple of the nature of the documents and the reasons for assertion of the

                                  19   privilege. These documents appear to be private, confidential communications between Mr.

                                  20   Kannan and his wife. Apple does not contend otherwise. The Court concludes that the marital

                                  21   communications privilege protects these documents from discovery.

                                  22           Apple refers in passing to the fact that the privilege log sometimes states that a particular

                                  23   document or category of documents was “not saved to [Mr. Kannan’s] Apple laptop” but

                                  24   otherwise is silent on that point. To the extent Apple contends that saving these documents to an

                                  25   Apple-owned computer means that such documents were not maintained in confidence, that

                                  26   argument is not well-developed in Apple’s portion of the joint submission. See Dkt. No. 152 at 5.

                                  27   Apple’s single citation to Long v. Marubeni Am. Corp., No. 05Civ.639, 2006 WL 2998671

                                  28   (S.D.N.Y. Oct. 19, 2006), without discussion of how the facts of that case compare to the facts of
                                                                                          5
                                   1   this case, is not persuasive. Other courts in this district have applied the four-factor analysis

                                   2   described in In re Asia Global Crossing, Ltd., 322 B.R. 247 (2005), for determining whether the

                                   3   attorney-client privilege or other protection may apply to an employee’s communications

                                   4   transmitted or stored on an employer’s computer, but neither party engages in that analysis here.

                                   5   In re High-Tech Employee Antitrust Litig., No. 11-cv-2509-LHK-PSG, 2013 WL 772668 (N.D.

                                   6   Cal. Feb. 28, 2013); Flatworld Interactives v. Apple Inc., No. C-12-019560 JSW (EDL), 2013 WL

                                   7   11319071 (N.D. Cal. Dec. 24, 2013). For his part, Mr. Kannan says that he “believed that under

                                   8   Apple’s policies and practices his private material saved to the laptop would be protected.” Dkt.

                                   9   No. 152 at 8. Apple does not dispute Mr. Kannan’s characterization of Apple’s policies and

                                  10   practices. Accordingly, the Court concludes that Mr. Kannan has not waived any privilege or

                                  11   protection by saving documents or communications to his Apple-owned computer.

                                  12           The Court concludes that the documents submitted for in camera review corresponding to
Northern District of California
 United States District Court




                                  13   entries #1-2, 4-15, 17-23, and 25 need not be produced. However, the Court will require Mr.

                                  14   Kannan to prepare a privilege log that accurately describes the responsive documents he is

                                  15   currently withholding from production. For example, Mr. Kannan may not rely on broad date

                                  16   ranges or generic descriptions of the parties to a collection of communications. Mr. Kannan shall

                                  17   serve an amended privilege log on Apple by November 6, 2019. Mr. Kannan has a continuing

                                  18   duty to amend this log if additional responsive documents are withheld on grounds of privilege or

                                  19   some other protection.

                                  20           The Court concludes that Mr. Kannan has not established a claim of privilege or protection

                                  21   for documents corresponding to entries #3 and 16. However, it is unclear whether any such

                                  22   documents actually exist and whether Mr. Kannan is withholding them from production. If they

                                  23   do exist and Mr. Kannan is withholding them, Mr. Kannan must produce them by November 6,

                                  24   2019.

                                  25           IT IS SO ORDERED.

                                  26   Dated: October 30, 2019

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
                                                                                          6
